Freeman, J.,
delivered the opinion of the court.
This is an indictment for unlawfully carrying a pistol. Defendant was convicted, and appealed to this court.
The facts are, that a man had been up on the »mountain hard by, and came back, reporting he had been chasing and fighting a bear. Thereupon, says a witness, a crowd started off to hunt the animal. All the fire-arms to be had were hastily gathered for this purpose. Defendant borrowed a pistol of one of the witnesses and went with them. When the hunt was over he returned the pistol, probably in a few hours. We hold that this is not a case within the mischief of the statute; that the intent to carry the pistol for *349evil purposes, or for the purpose of beiug armed, in the sense of the statute, is clearly negatived, and the motive an innocent one. The object of the statute, as we have- before said, is to prevent carrying a pistol with a view of being armed and ready for offense or defense in case of conflict with a citizen, or wantonly to go armed.
Reverse the judgment.